Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions Response
Applicant’s election without traverse of group 1, claims 1-10 in the reply filed on 12/03/2020 is acknowledged.
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 2017/0197709) in view of Brody et al. (US 2016/0214710), Vander Mey (US 2016/0052626) and Smith et al. (US 2014/0263820).
Regarding claims 1 and 9, Fink et al. ‘709 teaches (figure 1) a compound rotorcraft (1) comprising an airframe structure or fuselage (2) (Para 0066); a plurality thrusters (10) (Para 0068) operably coupled to the airframe structure; and a main rotor (3) operably coupled to the airframe structure (Para 0066) configured to operate in an autorotation mode when the rotorcraft reaches the cruise speed in horizontal flight (0011). 

Fink et al. ‘709 is silent about the main rotor configured to generate electrical energy while operating in autorotation mode. However, Vander Mey ‘626 teaches that during cruise, the flight control system manages the autorotation by incrementing/decrementing power to the rotor shafts such that collectively the rotor motor produces net positive electrical energy (Para 0054). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fink et al ‘709 to incorporate the teachings of Vander Mey ‘626 to configure the main rotor to generate electrical energy while operating in autorotation mode to recharge the battery store (Vander Mey ‘626, Para 0054). 
Fink et al. ‘709 is silent about the main rotor configured to continue in the autorotation mode in the event of a failure of a primary energy source. However, Smith et al. ‘820 that in the event of engine failure, a helicopter may employ autorotation to execute a safe landing (Para 0004). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fink et al. ‘709 to 
Regarding claims 2-3 and 7-8, Fink et al. ‘709 is silent about a rotorcraft comprising a battery as a primary energy source and a battery configured to store the electrical energy generated by the main rotor assembly; wherein the electrical energy stored by the battery is configured to power the plurality of thrusters. Vander Mey ‘626 teaches the rotor motor/generator produce a net positive electrical energy to recharge the battery store (Para 0054) and at least one battery provides electrical power to the plurality of rotors (Para 0044, 0045). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fink et al ‘709 to incorporate the teachings of Vander Mey ‘626 to use a battery as a primary energy source, configure a battery to store the electrical energy generated by the main rotor assembly and configure the electrical energy stored by the battery to power the plurality of thrusters. One of ordinary skill in art would recognize that doing so would enable a compound rotorcraft to generate its own electrical energy and also use it as a backup power supply in emergency situations.
Regarding claim 4, Fink et al. ‘709 is silent about the plurality of thrusters are ducted fans. Brody et al. ‘710 teaches a pair of ducted lift/thrust fans (Abstract). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fink et al ‘709 to incorporate the teachings of Brody et al. ‘710 to have ducted fans. One of ordinary skill in art would recognize that doing so would protect the propeller blades from foreign object damage (FOD). 
Regarding claim 5, Fink et al. ‘709 teaches the main rotor configured to generate vertical lift (Para 0003).
Regarding claim 6, Fink et al. ‘709 teaches the main rotor configured to generate vertical lift when operating in the autorotation mode (Para 0011).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 2017/0197709), Brody et al. (US 2016/0214710), Vander Mey (US 2016/0052626) and Smith et al. (US 2014/0263820) as applied to claim 1 above, and further in view of Nemovi et al. (US 2016/0311528).
Regarding claim 10, modified Fink et al. ‘709 is silent about the main rotor mechanically disengages a drive system in the autorotation mode. However, Nemovi et al. ‘528 teaches the disengagement of the main rotor systems from the engine gearing of the main drive system allows for autorotation of the blade (Para 0115). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fink et al. ‘709, Brody et al. ‘710 and Vander Mey ‘626 to incorporate the teachings of Nemovi et al. ‘528 to mechanically disengage the main rotor systems from the engine gearing of the main drive system allowing autorotation of the blade. One of ordinary skill in art would recognize that doing so would preserve the electrical energy.
Response to Arguments
Applicant’s arguments, see Pages 8 and 9, filed 03/30/2021, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Smith et al. (US 2014/0263820).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647